—Judgment, Supreme Court, New York County (William Davis, J.), entered August 6, 1992, after a jury verdict rendered in favor of defendant and against plaintiff, unanimously affirmed, without costs.
Since plaintiff failed to meet his burden of proving that "a violation of a safety regulation promulgated pursuant to Labor Law § 241 (6) was the proximate cause of the accident” (Ares v State of New York, 80 NY2d 959, 960), he was not entitled to a directed verdict. Further, as the jury could have reached its decision by a fair interpretation of the evidence, the court properly refused to set it aside (see, Pettersen v Curreri, 99 AD2d 774). Finally, the court’s charge, which included elements of common-law negligence as to the contractor, was proper, as "Labor Law § 241 (6) is, in a sense, a hybrid, sincfe it reiterates the general common-law standard of care and then contemplates the establishment of specific detailed rules through the Labor Commissioner’s rule-making authority” (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 503). Concur — Carro, J. P., Kupferman, Asch, Rubin and Nardelli, JJ.